In a proceeding to direct the chief building inspector of the Town of Hempstead to issue a building permit, the appeal is from an order directing issuance of the permit forthwith. Order reversed, without costs, and proceeding dismissed, -without costs, and without prejudice to any action or proceeding which respondents might be advised to institute, based on the grounds that appellant -willfully refused to grant the permit, and misled and hindered respondents (see Matter of Dubow v. Boss, 254 App. Div. 706). Respondents were entitled to issuance of the permit by the building inspector as a matter of right when they applied for it and also at the time of entry of the order appealed from. The order appealed from was therefore proper when made. However, the right to a permit did not vest, and this appeal must be decided upon the law as it now exists (Matter of Boardwalk & Seashore Gorp. v. Murdock, 286 N. Y. 494). The building zone ordinance, as amended since the entry of the order appealed from, prohibits the issuance of the permit applied for without application to the board of appeals, which is not a party to this proceeding. Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ., concur. [1 Misc 2d 692.]